DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions and Status of Claims
Applicant’s election without traverse of Group I, Claims 1-6, 8, 11 and 13 in the reply filed on March 28, 2022 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 28, 2022.
As such, claims 1-6, 8, 11, and 13-14 are pending and claim 14 is withdrawn as directed to a non-elected invention leaving claims 1-6, 8, 11, and 13 examined below.
Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. On page 4 of the specification, applicant notes that conventional targets are shown in FIG. 3 and thus these are not indicative of the invention. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1, “additional-hot rolling pass” and “additional-heat treatment” is not grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8, 11, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a uranium target made from a uranium-aluminum alloy powder and an aluminum powder where the aluminum content in the uranium-aluminum alloy powder is 20% by weight or less, does not reasonably provide enablement for all materials to use as a matrix for a uranium target.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
 The broadest reasonable interpretation of claim 1 encompasses forming a uranium target comprising a matrix and a uranium green compact in the matrix. The specification discloses sufficient information for one of ordinary skill in the art to form a uranium target made from a uranium-aluminum alloy powder and an aluminum powder where the aluminum content in the uranium-aluminum alloy powder is 20% by weight or less.  However, the specification does not provide direction on how to select other materials that could form the matrix in a uranium target such that the target could be formed via hot rolling and heat treatment at 530-600 °C.  At the time of filing, the state of the art was such that uranium targets using aluminum alloys as a matrix for the composite target are known, but other materials that would form a target via heat treatment at 530-600 °C and hot rolling are not known.  Thus, the disclosed use of a uranium-aluminum alloy powder and an aluminum powder where the aluminum content in the uranium-aluminum alloy powder is 20% by weight or less to make the target does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims as innumerable different materials would need to be experimented with in combination with uranium target green compact to determine whether a target could be formed at the claimed heat treatment and hot rolling. Claims 2-4, 8, 11, and 13 are also rejected as they depend from claim 1 and do not solve the above issue.

Claims 1-6, 8-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “performing a process of hot-rolling the conjugate comprising at least one additional-hot rolling pass comprising an additional-heat treatment at 5300C to 6000C and a rolling pass” in lines 5-6. As there is no previous recitation of a hot rolling pass nor a previous recitation of a heat treatment in claim 1, it is not clear whether this recitation creates one hot rolling pass, a rolling pass in addition to some non-defined hot rolling pass, or some other meaning. Further, while this limitation purports to describe a process of hot rolling, the final portion of this limitation describes the hot rolling pass as comprising a heat treatment at 530 to 600 °C and a rolling pass and thus it is not clear whether the rolling pass must be done at the claimed temperature as it is not clear from this formulation whether these are separate steps of the “hot rolling pass” or not. Claims 2-6, 8-11 and 13 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0340110 A1 of Stepnik. 
As to claim 1, Stepnik discloses where aluminium powder is added to the U—Alx powder, the added aluminium being dispersed in the U—Alx powder and representing less than 10 wt % in the mixed powder (Stepnik, paragraph [0081} and Stepnik discloses where this mixed powder is compacted to form a compact (Stepnik, paragraph [0083]). This meets the claim limitations as Stepnik discloses an aluminum matrix as well as a uranium target green compact in the matrix. 
It is not clear what is meant by “at least one additional-hot rolling pass comprising an additional-heat treatment at 530°C to 600°C and a rolling pass” see 112(b) rejection above. For the purposes of applying prior art, Stepnik’s disclosure of sintering the compact between 500°C to 1000°C (Stepnik, paragraph [0084]) followed by hot-rolling at a temperature higher than or equal to 300°C will be interpreted as meeting the claim limitations as Stepnik is disclosing a method comprising a heat treatment and a rolling pass.
Stepnik discloses sintering the compact between 500°C to 1000°C (Stepnik, paragraph [0084]), overlapping the claimed range of 530°C to 600°C. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches this produces a core with a  low-enriched uranium loading strictly higher than 3.0 gU/cm3 throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

As to claim 2, while Stepnik does not explicitly disclose where the uranium target is soluble in a basic solution, Stepnik discloses a substantially identical method of making a uranium target and thus a person of ordinary skill would expect the product made by the same method to exhibit the same properties. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP § 2112.01(I).

As to claim 3, Stepnik discloses that low-enriched uranium has a U235 content below 20 wt %, usually around 19.75% (Stepnik, paragraph [0006]). Stepnik discloses that the core comprises aluminum and low-enriched uranium where aluminum and other aluminum compounds is less than 10% (Stepnik, paragraph [0035]). Thus even if there was no aluminum, the content of U-235 would be below 20 wt % and meet the claim limitation.

As to claim 4, Stepnik discloses where the core has a uranium loading of more than 3.0 gU/cm3, and specifically where the loading i.e. density is equal to 6.0 gU/cm3 (Stepnik, paragraph [0108]).

As to claim 5, Stepnik discloses where the proportion of low enriched uranium (LEU) melted to make the U—Alx powder is higher than or equal to 78 wt % and lower than or equal to 82 wt % (Stepnik, paragraph [0074]). This means that the aluminum content would be 18-22 wt %, overlapping the claimed range of 20 % by weight or less. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches uranium density of more than 3.0 gU/cm3 throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

As to claim 13, Stepnik discloses sintering the compact between 500°C to 1000°C (Stepnik, paragraph [0084]), and Stepnik discloses where the core comprises more than 80 wt % of a mixture of UAl3 phase and UAl4 phase (Stepnik, paragraph [0013]). Thus Stepnik is disclosing where U or UAl2 phase is changed to a UAl3 phase and UAl4 phase, meeting the claim limitations.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0340110 A1 of Stepnik as applied to claim 5 above, and further in view of AU 2014280928 B2 of Jang.
As to claim 6, while Stepnik discloses the method of claim 5 as shown above, Stepnik does not explicitly disclose where a content of the uranium-aluminum alloy powder in a total of the uranium-aluminum alloy powder and the aluminum powder is 10% by volume to 50% by volume.
Jang relates to a method of preparing a low-enriched uranium target (Jang, pg. 6, lines 3-4) and thereby is in the same field of endeavor. Jang teaches mixing aluminum and UAl2 powder to form a target (Jang, pg. 16, lines 16-17). Jang teaches that it is preferable that the UAl2 powder be mixed in a range of 40 volume% to 50 volume% with respect to the total weight of the mixed UAl2 and aluminum powder (Jang, pg. 16, lines 19-22). Jang teaches that the UAl 2 powder is mixed in an amount of less than 40 volume%, an amount of 99Mo generated by nuclear fission is decreased to reduce a production amount, and on the contrary, when the UA-l 2 powder is mixed in an amount of more than 50 volume%, a rolling is difficult (Jang, pg. 16 line 24 – pg. 17 line 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an amount of 40 volume% to 50 volume% of the uranium alloy powder as taught by Jang into the method of making a uranium target disclosed by Stepnik, thereby increasing the amount of 99Mo generated by nuclear fission and preventing rolling difficulties (Jang, pg. 16 line 24 – pg. 17 line 3). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0340110 A1 of Stepnik as applied to claim 1 above, and further in view of US 5694799 A (as cited on IDS dated December 3, 2021) of Wolpert.
As to claim 8, Stepnik discloses the method of claim 1 as shown above, however Stepnik does not explicitly disclose where a surface temperature of a hot roll is 80°C to 100°C.
Wolpert relates to a hot rolling process (Wolpert, abstract) and thereby is in the same field of endeavor. Wolpert teaches that in order to prevent surface defects on the work rolls, a coolant liquid is sprayed on the entry side (Wolpert, abstract). Wolpert teaches this allows the outer surfaces of the work rolls can be maintained at a temperature which is not critical for a deformation of the outer surfaces (Wolpert, col 2, lines 48-50). Wolpert teaches that the temperature of the work rolls should be below 110°C (Wolpert, col 3, lines 5-7; see also Wolpert, claims 5-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of cooling the work rolls and maintaining the temperature below 110°C as taught by Wolpert into the method of forming a uranium target disclosed by Stepnik, thereby preventing prevent surface defects and deformation of the work rolls (Wolpert, abstract and Wolpert, col 2, lines 48-50).
As Wolpert discloses a range of temperatures for the hot roll which overlaps the claimed range, a person of ordinary skill would expect the work rolls to not exhibit deformation across this range. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the deformation of the work rolls is avoided throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05 I.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0340110 A1 of Stepnik as applied to claim 1 above, and further in view of KR 10-1460690 B1 (as cited on IDS dated December 3, 2021 and with provided English translation) of Kim.
	As to claim 11, Stepnik discloses the method of claim 1 as shown above, however Stepnik does not explicitly disclose where the additional heat treatment is performed for a total of 5 hours to 20 hours.
	Kim relates to a method of extracting radioactive 99Mo from a low enrichment uranium target (Kim, paragraph [0001]) and thereby is in the same field of endeavor. Kim teaches that heating of the target is performed at a temperature of 500 to 1200 ° C, preferably 700 to 800 ° C (Kim, paragraph [0044]). Kim teaches that the heating is carried out for 10 minutes to 12 hours (Kim, paragraph [0046]). Kim teaches that if the heating carried out for less than 10 minutes, only a trace amount of uranium can be reacted with uranium aluminide, and when heating is performed for more than 12 hours, the time for using 99 Mo with a short half (Kim, paragraph [0046]). 
	As Stepnik and Kim both are concerned with creating a uranium target and forming uranium aluminide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a heating time of 10 minutes to 12 hours as taught by Kim into the method of making a uranium target disclosed by Stepnik, thereby allowing uranium to react with uranium aluminide while not losing the short half-life 99Mo.
	As Kim discloses a time that overlaps the claimed range, a person of ordinary skill would expect the target to be formed across this range. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches that the uranium reacts with the uranium aluminide throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733